      Case: 1:20-cv-03431 Document #: 4 Filed: 08/25/20 Page 1 of 3 PageID #:29




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                                        )
ALHIX OYOQUE, individually and on behalf of             ) Case No. 1:20-cv-3431
all others similarly situated,                          )
                                                        )
                                Plaintiff,              )
                                                        ) Judge: Hon. Matthew Kennelly
        v.                                              )
                                                        )
DEPAUL UNIVERSITY and BOARD OF                          )
TRUSTEES OF DEPAUL UNIVERSITY,                          )
                                                        )
                                Defendants.             )
                                                        )

                                              STATUS REPORT

        Plaintiff Alhix Oyoque respectfully submits this Status Report as required by the Court’s

August 7, 2020 minute order (Dkt. No. 3). The telephonic status hearing is scheduled for

September 2, 2020 at 8:50 a.m.

        A.      Status of Service

        Plaintiff has not yet served the complaint in this matter in light of his current intent, as

discussed below, to file a consolidated amended complaint. Defendant DePaul University

(“DePaul”) has agreed to waive service of the amended complaint, when filed. The Board of

Trustees of DePaul University will not be included as a defendant in the consolidated amended

complaint that Plaintiff anticipates filing in this action in the near future.

        B.      Description of the Claims and Defenses

        Plaintiff Oyoque was an undergraduate student at DePaul in the Winter 2020 and Spring

2020 Quarters when the COVID-19 pandemic hit. On March 11, 2020, DePaul suspended all in-

person final exams for the Winter 2020 Quarter and cancelled all in-person classes for the Spring



                                                   1
      Case: 1:20-cv-03431 Document #: 4 Filed: 08/25/20 Page 2 of 3 PageID #:30




2020 Quarter. For the remainder of the Winter 2020 Quarter and the entirety of the Spring 2020

Quarter, classes that continued were only offered in an online format, with no in-person

instruction. Thus, DePaul has not held any in-person classes since March 11, 2020. Despite this,

DePaul has not refunded any tuition or fees to its students. Plaintiff asserts claims for breach of

contract, unjust enrichment, and conversion. DePaul has not responded to the complaint, but has

indicated that it intends to file a motion to dismiss.

       Enrique Chavez and Emma Sheikh filed a related action against DePaul entitled Chavez

v. DePaul University on May 12, 2020. Plaintiffs’ counsel in this case and the Chavez case have

met and conferred and agreed to work together on these cases. The Chavez Plaintiffs recently

voluntarily dismissed their case with the intention of joining this case. Plaintiffs Oyoque,

Chavez and Sheikh anticipate filing a consolidated amended complaint on or before September

8, 2020.

       C.      Settlement Discussions

       To date, the parties have not engaged in any settlement discussions.

       D.      Proposed Schedule

       As indicated above, Plaintiffs anticipate filing a consolidated amended complaint on or

before September 8, 2020. The parties have agreed, subject to the Court’s approval, to the

following schedule for Defendant’s motion to dismiss: (1) Defendant’s motion will be due on

October 20, 2020; (2) Plaintiffs’ response to the motion to dismiss will be due on November 20,

2020; and (3) Defendant’s reply in support of its motion will be due on December 11, 2020.

       The parties request that the Court set the remainder of the case schedule after the decision

on Defendant’s motion to dismiss.




                                                   2
     Case: 1:20-cv-03431 Document #: 4 Filed: 08/25/20 Page 3 of 3 PageID #:31



Dated: August 25, 2020               By:     /s/ Carl V. Malmstrom
                                                 Carl V. Malmstrom
                                      WOLF HALDENSTEIN ADLER
                                       FREEMAN & HERZ LLC
                                      Carl V. Malmstrom
                                      111 W. Jackson Blvd., Suite 1700
                                      Chicago, IL 60604
                                      Telephone: (312) 984-0000
                                      Email: malmstrom@whafh.com

                                      BURSOR & FISHER, P.A.
                                      L. Timothy Fisher (pro hac vice app. forthcoming)
                                      Neal J. Deckant (pro hac vice app. forthcoming)
                                      1990 North California Blvd., Suite 940
                                      Walnut Creek, CA 94596
                                      Telephone: (925) 300-4455
                                      Facsimile: (925) 407-2700
                                      Email: ltfisher@bursor.com
                                              ndeckant@bursor.com

                                      BURSOR & FISHER, P.A.
                                      Sarah N. Westcot (pro hac vice app. forthcoming)
                                      701 Brickell Ave, Suite 1420
                                      Miami, FL 33131
                                      Telephone: (305) 330-5512
                                      Facsimile: (305) 676-9006
                                      Email: swestcot@bursor.com

                                      Attorneys for Plaintiff




                                           3
